         Case 3:20-cv-02731-VC Document 345 Filed 06/05/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  ANGEL DE JESUS ZEPEDA RIVAS, et                    Case No. 20-cv-02731-VC
  al.,
                 Plaintiffs,                         ORDER RE JUVENILE RECORDS
          v.

  DAVID JENNINGS, et al.,
                 Defendants.



       The parties are ordered that, if they believe a juvenile criminal record is relevant to a bail
determination, they can and should include a redacted discussion of that information.
       IT IS SO ORDERED.

Dated: June 5, 2020
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
